Case 1:19-bk-13523        Doc 15    Filed 11/20/19 Entered 11/21/19 08:17:37               Desc Main
                                    Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: November 20, 2019




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

In re:                                          :
                                                :
   Billy J. Adkins AKA Bill J. Adkins,          :       Case No.: 19-13523
   DBA Adkins Property Maitenance               :       Chapter 7
   Melissa E. Adkins                            :       Judge Beth A. Buchanan
                                                :       ***********************
         Debtor(s).                             :
                                                :

 ORDER GRANTING MOTION FOR RELIEF FROM STAY (DOCKET NUMBER 12)

         This matter came to be considered on the Motion for Relief from Stay (the "Motion")

filed by Bank of America, N.A. ("Creditor") filed as Docket Number 12.

         Creditor has alleged that good cause exists for granting the Motion and that Billy J.

Adkins AKA Bill J. Adkins, DBA Adkins Property Maitenance and Melissa E. Adkins

(collectively, ''Debtor''), counsel for the Debtor, the Trustee, and all other necessary parties were

served with the Motion. No party filed a response or otherwise appeared in opposition to the

Motion.




19-035984_BEW1
Case 1:19-bk-13523         Doc 15      Filed 11/20/19 Entered 11/21/19 08:17:37        Desc Main
                                       Document     Page 2 of 2



         Based on this, it appears appropriate to grant the relief requested.

1.       The Motion is granted and the automatic stay imposed by 11 U.S.C. § 362 of the

         Bankruptcy Code is terminated with respect to the Creditor and its successors and

         assigns, as to the real property owned by Debtor and described as 2017 Outback 332 FK,

         VIN# 4YDT33223HB453949.

2.       Creditor may proceed with an action to reclaim and liquidate Debtor's real property

         described as 2017 Outback 332 FK, VIN# 4YDT33223HB453949.


SO ORDERED.

SUBMITTED BY:

 /s/ Adam B. Hall
Adam B. Hall (0088234)
Edward H. Cahill (0088985)
John R. Cummins (0036811)
Stephen R. Franks (0075345)
Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028
Telephone: 614-220-5611
Fax: 614-627-8181
Attorneys for Creditor
The case attorney for this file is Adam B. Hall.
Contact email is abh@manleydeas.com

Copies to:
Default list plus additional parties

     Billy J. Adkins AKA Bill J. Adkins, DBA Adkins Property Maitenance and Melissa E.
     Adkins, 2638 Herold Road, Batavia, OH 45103
     (notified by regular US Mail)
